DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  A suggested title is “Recording and Display of Object Information Being Acquired With Associated Image, Voice Transcript, and Sound Data”.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a 
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is merely a slightly revised version of claim 1 and does not serve as a concise statement of the technical disclosure of the patent.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (“unit”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 Object information acquisition unit in claims 1, 3, 8, and 14-16 having corresponding structure in the specification per [0042] and the various applications of Figs. 3 (Observation With Microscope), 4 (Inspection With Endoscope), 5, (Examination at Emergency Site), 6 (Non-Destructive Inspection), 7 (Work Recording System) as further described in the instant specification;
Image acquisition unit in claims 1, 2, 5, 14, and 16 having corresponding structure in the specification per [0042]-[0043] and the various applications of Figs. 3 (Observation With Microscope), 4 (Inspection With Endoscope), 5, (Examination at Emergency Site), 6 (Non-Destructive Inspection), 7 (Work Recording System) as further described in the instant specification;
Recording unit in claims 1, 10, 11, 12, 13, 15, and 16 having corresponding structure in the specification per [0047] and the various applications of Figs. 3 (Observation With Microscope), 4 (Inspection With Endoscope), 5, (Examination at Emergency Site), 6 (Non-Destructive Inspection), 7 (Work Recording System) as further described in the instant specification;
Reading unit in claims 1, 10, 11, 12, 13, and 16 having corresponding structure in the specification per [0050] and the various applications of Figs. 3 (Observation With Microscope), 4 (Inspection With Endoscope), 5, (Examination at Emergency Site), 6 (Non-Destructive Inspection), 7 (Work Recording System) as further described in the instant specification;
Display unit in claims 1, 11, 12, 13, and 16 having corresponding structure in the specification per [0051] and the various applications of Figs. 3 (Observation With Microscope), 4 (Inspection With Endoscope), 5, (Examination at Emergency Site), 6 (Non-Destructive Inspection), 7 (Work Recording System) as further described in the instant specification;
Situation information acquisition unit in claim 6  the specification per [0110];
Sound acquisition unit in claims 11, 12 and 13 having corresponding structure in the specification per [0055] and the various applications of Figs. 3 
Sound output unit in claim 12 corresponding structure in the specification per [0053].
Moreover, the instant specification discloses algorithms sufficient to perform the functionality recited in the claims.  
Because these limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "near the viewpoint" in claim 5 is a relative term which renders the claim indefinite.  The term "near the viewpoint" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Although paragraph [0044] discusses this term but does not provide a standard that would enable a reasonable apprehension of claim scope.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-10, 12, and 14-16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Huang (US 2014/0222805 A1).
Claim 1
	In regards to claim 1, Huang discloses an information recording system {see Fig. 2, [0003]-[0005] and cites below} comprising:
an object information acquisition unit configured to acquire object information about an object {see Fig. 2 patient monitoring devices 51a….51n that measure/acquire various information about the object (patient) such as heart rate and blood pressure as further discussed in [0049], [0062]};
an image acquisition unit configured to acquire image information indicating a situation in which the object information was acquired by the object information acquisition unit {see Fig. 2 A/V sources 61a….61n that record video of the object (patient), the displays of the devices 51a….51n displaying acquired information, and the surroundings (medical room 50) as per [0050], Figs. 2, 7, 11, and 15.  See also A/V sources 18 in [0041]-[0043]};
a recording unit configured to record the object information and the image information on a recording medium such that the object information and the image information are associated with each other {see server 91 and datastores 101a…101n in Fig. 2 and [0051]-[0052], [0073]-[0077]};
a reading unit configured to read the object information and the image information from the recording medium {see server 91, Fig. 2, [0052], creation of 
a display unit configured to display the object information and the image information read by the reading unit such that the object information and the image information are associated with each other {see Fig. 8 illustrating display of an integrated user interface that include the video and object information.  See also Figs. 7 and 15 showing various object information (e.g. HR heart rate) with the image information that are associated with each other using the time stamps ([0051], [0057]) and other meta data.  See also [0044] discussing a browser 44 with media player 46; [0073], [0094]-[0096], [0161]-[0164]}.
Claim 2
In regards to claim 2, Huang discloses wherein the image acquisition unit acquires the image information including an image of surroundings of the object {see Figs 7 and 15 in which the video images at the top left and top right include an image of surroundings of the object (patient).  See also [0041]-[0043], [0050]}.
Claim 3
In regards to claim 3, Huang discloses wherein the surroundings of the object include a device equipped with the object information acquisition unit {see Figs. 7 and 15 and [0041]-[0043], [0050].  Note that the devices 51a…51n may be recorded by the A/V recorders 61a…61n such that the object information displayed thereon can be recognized by OCR (optical character recognition) and thereby read/acquire the object information about the object (e.g. blood pressure, temperature) as shown in Fig. 11 step 1103 performing OCR on the output of device 51.  See also the OCR layout selection in 
Claim 4
In regards to claim 4, Huang discloses wherein the surroundings of the object include an observer who observes the object {see Figs. 7 and 15 illustrating that the captured video includes an observer (doctor) who observes the object (patient) during, e.g., foot surgery or physical examination as discussed in [0033], [0036], [0055], [0060], [0111]-[0112]}.
Claim 5
In regards to claim 5, Huang discloses wherein the image acquisition unit is disposed at a position of a viewpoint of an observer who observes the object or a position near the viewpoint {See the 112(b) rejection regarding “near the viewpoint” which renders this claim indefinite.  Nevertheless, the A/V recorders 61a…61n clearly include a variety of viewpoints/angles as per [0050] that states “recorders may be provided for various angles”.  Furthermore, the system’s purpose is to record a doctor’s actions while treating a patient and taking measurements with devices 51a…51n during, e.g., foot surgery or physical examination as discussed in [0033], [0036], [0055], [0060], [0111]-[0112]. As such, the cameras’ viewpoints would include a viewpoint of an observer (doctor) who observes the object (patient) or is at least at a position near the doctor’s viewpoint in order to image the doctor’s actions on the patient and devices}.



Claim 6
In regards to claim 6, Huang discloses
 a situation information acquisition unit configured to acquire situation information that indicates a type of situation in which the object information was acquired and is information other than the image information of the object {various situation information (metadata) is acquired such as ID of the training session in [0043], search criteria such as “first post-operative check” or “foot surgery” per [0055]; time, date and patient ID per [0056]; time-stamping as per [0057]; location in Fig. 5B all of which indicate a type of situation and is information other than the image information of the object as claimed}.
Claim 7
In regards to claim 7, Huang discloses wherein the situation information is information about at least one of a time point, a place, and a surrounding environment of the object {see the evidence cited for claim 6 which include at least time point and place}.
Claim 8
In regards to claim 8, Huang discloses wherein the situation information is device information about a device including the object information acquisition unit {see Fig. 4 in which the metric values include source of data (e.g. MRI equipment 001) which is device information as claimed.  See also [0053], [0060}.



Claim 9
In regards to claim 9, Huang discloses wherein the device information is a setting value of the device {see Figs. 10A-C, [0027] in which a user interface acquires setting triggers (values) defining which parts of the monitoring device 50’s screen should be captured for OCR.   Alternatively, see the triggering events such as the audio/sound/motion level being recorded per [0090]-[0094]}.
Claim 10
In regards to claim 10, Huang discloses
wherein the recording unit records the object information, the image information, and time point information on the recording medium such that the object information, the
image information, and the time point information are associated with each other, and the reading unit reads the object information and the image information associated with each other from the recording medium on the basis of the time point information {see the time stamps recorded for the video/image data and object information which are used to synchronize the video stream with various data elements for playback and jumping to certain triggered events per [0051], [0057], [0095],  [0097], Figs. 4, 7 and 15}.
Claim 12
	In regards to claim 12, Huang discloses
a sound acquisition unit configured to acquire sound information based on a sound uttered by an observer who observes the object {A/V sources 18/61 include a 
a sound output unit {see [0044] discussing playback of the videos on a device using a browser 44 and media player 46.  Because the A/V sources 16/61 clearly include a microphone to record sound & video together, the playback thereof by media player 46 includes a sound output unit. Note also that Fig. 7 and [0095] discusses cueing the sycnrhonized video/data playback using an audio activity such that the surgical situation/treatment can be reviewed which necessitates playing back that recorded audio activity along with the video},
wherein the recording unit records the object information, the image information, and the sound information on the recording medium such that the object information, the image information, and the sound information are associated with each other {server 30, [0041]-[0043].  See also server 91 and datastores 101a…101n in Fig. 2 and [0051]-[0052], [0073]-[0077].  For association, see the time stamps ([0051], [0057]), meta data of Fig. 4, and synchronous display of associated object, image, and sound information in Figs. 7 and 15},
the reading unit reads the object information, the image information, and the sound information from the recording medium  {see citations above for recording unit also below for the display unit which also include reading recorded object, image and sound information}, 
the display unit displays the object information and the image information read by the reading unit such that the object information and the image information are associated with each other {See synchronous display of associated object, image, and sound information in Figs. 7 and 15. For association, see the time stamps ([0051], [0057]) that enable synchronous display and meta data of Fig. 4}, and
the sound output unit outputs a sound based on the sound information read by the reading unit {see citations above for sound output unit and display unit}.

Claim 14
In regards to claim 1, Huang discloses wherein the object information acquisition unit acquires the object information by imaging the object {see [0049], [0062] in which 
the image acquisition unit acquires the image information by imaging the surroundings of the object with a visual field wider than that of the object information acquisition unit {See Fig. 1 and [0050] in which the A/V recorders 61a…61n have various fields of view including small fields of view for imaging a particular device 51a….51n  as per Fig. 11 step 1103 performing OCR on the output of device 51.  See also the OCR layout selection in Fig. 10A-C to configure such OCR for a particular device.  See also [0009], [0113], [0120], [0124], [0137].  Furthermore, at least some of the A/V recorders have a larger field of view that encompasses the whole medical room as shown in Figs. 7 and 15.  Moreover, the instant specification defines, in [0042], an “object information acquisition unit 20” as including acquiring visual/image information; thus, a camera is within the scope of this claim element. Furthermore, a first A/V recorder focused on the device 51 is an “object information acquisition unit” such that the second A/V recorder focused on the whole room has a visual field wider than the first A/V recorder as claimed}.

Claim 15
In regards to claim 15, Huang discloses an information recording device comprising:
an input unit to which object information acquired by an object information acquisition unit and image information indicating a situation in which the 
a recording unit configured to record the object information and the image information on a recording medium such that the object information and the image information are associated with each other {{see server 91 and datastores 101a…101n in Fig. 2 and [0051]-[0052], [0073]-[0077].  For association see Figs. 7 and 15 showing synchronous display of associated object, image, and sound information that are associated with each other using the time stamps ([0051], [0057]) and other meta data.}.


Claim 16
The rejection of system claim 1 above applies mutatis mutandis to the corresponding limitations of method claim 16 while noting that the above citations for claim 1 include methodology. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Shakil (US 2014/0222462 A1).
Claim 11
	In regards to claim 11, Huang discloses
a sound acquisition unit configured to acquire sound information based on a sound uttered by an observer who observes the object { A/V sources 18/61 include a microphone as per [0035] that captures all sound information in the room 50 including the observers shown in Figs. 7 and 15}; and
a sound processing unit {server 30, [0039]-[0040]} configured to convert the sound information acquired by the sound acquisition unit into text information {see [0009] disclosing speech to text conversion},
wherein the recording unit records the object information, the image information, and the text information on the recording medium such that the object information, the image information, and the text information are associated with each other {server 30, [0041]-[0043].  See also server 91 and datastores 101a…101n in Fig. 2 and [0051]-[0052], [0073]-[0077].  For text recording see [0009].  For association, see the time 
the reading unit reads the object information, the image information, 
the display unit displays the object information, the image information, and the text information read by the reading unit such that the object information, the image information, and 
Shakil is a highly analogous reference from the same field of combined image, data, and sound acquisition to record a patient interaction.  More specifically, Shakil acquires multimedia data and sensor information from a doctor’s encounter with a patient that includes audio, still images, video (video camera 620, Fig. 6, [0075]-[0076]) and both object and situation information such as clock/time, accelerometer, air temperature, heart rate, and blood pressure.  Such multimedia data can be reviewed 
Shakil also teaches: 
a sound processing unit configured to convert the sound information acquired by the sound acquisition unit into text information {Microphone in [0035], claim 3.  See the Scribe cockpit 106, Fig. 5 that includes an EHR interface 114 in which text entries from scribe transcribing the doctor’s audio recording are entered as per [0040]-[0043] wherein the scribe can be electronic that converts sound/speech into text as per [0082]},
wherein the recording unit records the object information, the image information, and the text information on the recording medium such that the object information, the image information, and the text information are associated with each other {memory 408, [0058], [0105], [0107] and citations above summarizing Shakil and also below for the display unit which also include accessing recorded object, image and text information},
the reading unit reads the object information, the image information, and the text information from the recording medium {see storage interface 1234, [0107] and citations above summarizing Shakil and also below for the display unit which also include reading recorded object, image and text information}, and
the display unit displays the object information, the image information, and the text information read by the reading unit such that the object information, the image information, and the text information are associated with each other {see the Scribe cockpit 106, Fig. 5 that includes an EHR interface 114 in which text entries from 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Huang’s reading unit and display unit that already read from the recording medium and display the object information and the image information read by the reading unit such that the object information, and the image information are associated with each other such that the reading and display units also read the text information from the recording medium and also display the text information in association with the other image and object information because doing so would provide a more complete record of the patient interaction while freeing the doctor’s hands from taking manual notes thereby reducing costs, saving doctor time for note entry as motivated by Shakil in the abstract, [0015], and [0025].



Claim 13
	In regards to claim 13, Huang discloses:
a sound acquisition unit configured to acquire sound information based on a sound uttered by an observer who observes the object {A/V sources 18/61 include a microphone as per [0035] that captures all sound information in the room 50 including the observers shown in Figs. 7 and 15}; and 

wherein the recording unit records the object information, the image information, and the sound information on the recording medium such that the object information, the image information, and the sound information are associated with each other {server 30, [0041]-[0043].  See also server 91 and datastores 101a…101n in Fig. 2 and [0051]-[0052], [0073]-[0077].  For association, see the time stamps ([0051], [0057]), meta data of Fig. 4, and synchronous display of associated object, image, and sound information in Figs. 7 and 15},
the reading unit reads the sound information from the recording medium, the sound processing unit converts the sound information read by the reading unit into text information {see [0009] disclosing speech to text conversion which reads the recorded sound and coverts into text information} ,
the recording unit associates the text information with the object information and the image information recorded on the recording medium and records the text information on the recording medium  {server 30, [0041]-[0043].  See also server 91 and datastores 101a…101n in Fig. 2 and [0051]-[0052], [0073]-[0077].  For text recording see [0009].  For association, see the time stamps ([0051], [0057]), meta data of Fig. 4, and synchronous display of associated object, image, and sound information in Figs. 7 and 15},
the reading unit reads the object information, the image information, and 

Shakil is a highly analogous reference from the same field of combined image, data, and sound acquisition to record a patient interaction.  More specifically, Shakil acquires multimedia data and sensor information from a doctor’s encounter with a patient that includes audio, still images, video (video camera 620, Fig. 6, [0075]-[0076]) and both object and situation information such as clock/time, accelerometer, air temperature, heart rate, and blood pressure.  Such multimedia data can be reviewed using an augmented reality heads-up display system 402.  See abstract, [0015], [0025], [0057] and claim 14.  Furthermore, dictation transcription that converts sound into text information and displaying the transcribed text are clearly taught in [0082]. 
Shakil also teaches: 
a sound processing unit configured to convert the sound information acquired by the sound acquisition unit into text information {Microphone in [0035], claim 3.  See the 
wherein the recording unit records the object information, the image information, and the text information on the recording medium such that the object information, the image information, and the sound information are associated with each other {memory 408, [0058], [0105], [0107] and citations above summarizing Shakil and also below for the display unit which also include accessing recorded object, image and sound information},
the reading unit reads the object information, the image information, and the text information from the recording medium  {see storage interface 1234, [0107] and citations above summarizing Shakil and also below for the display unit which also include reading recorded object, image and text information},
the display unit displays the object information, the image information, and the text information read by the reading unit such that the object information, the image information, and the text information are associated with each other {see the Scribe cockpit 106, Fig. 5 that includes an EHR interface 114 in which text entries from scribe are entered as per [0040]-[0043] wherein the scribe can be electronic that converts sound/speech into text as per [0082].  The scribe cockpit 106 also includes a system interface 112 that shows audio and visual streams from the patient interaction as per [0044]-[0047].  For association see the time-stamps in Table 1, Surgeon Note Record that permits synchronization of videos, instrument data and transcribed notes}.
such that the reading and display units also read the text information from the recording medium and also display the text information in association with the other image and object information because doing so would provide a more complete record of the patient interaction while freeing the doctor’s hands from taking manual notes thereby reducing costs, saving doctor time for note entry as motivated by Shakil in the abstract, [0015], and [0025].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113.  The examiner can normally be reached on M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ROBERT CAMMARATA/Examiner, Art Unit 2486